Citation Nr: 1518677	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Perry Point, Maryland


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Sinai Hospital of Baltimore from November 29, 2011 to December 12, 2011.  


REPRESENTATION

Appellant represented by:	Franklin J. Harrington, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1971 to June 1975 and from September 1975 to September 1977, and in the U.S. Coast Guard from October 1977 to August 1978.  The appellant is a private hospital.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of a VA Medical Center of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for private medical treatment at Sinai Hospital of Baltimore from November 20, 2011 to December 12, 2011; VA has paid for expenses from November 20, 2011 to November 29, 2011.
 
2.  The medical evidence indicates that the Veteran was stable for transfer as of November 29, 2011, and a VA or other federal facility was feasibly available at that time.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses for services performed from November 29, 2011, to December 12, 2011 at Sinai Hospital of Baltimore have not been met.  38 U.S.C.A. § 1725  (West 2014); 38 C.F.R. §§ 17.54, 17.1000-17.1002 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  

In Barger v. Principi, 16 Vet. App. 132, 138 (2002), however, the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the appellant is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725 , the provisions of the VCAA are not applicable. 

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Indeed, regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  This has been accomplished in the present case.  

The appellant is a private hospital seeking reimbursement for unauthorized medical expenses incurred by the Veteran from November 29, 2011 to December 12, 2011.  

In connection with its statutory obligation to provide medical services to veterans, VA may contract for private care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of Veterans Affairs] facilities are not capable of furnishing...the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 or 1712], may contract with non-Department facilities in order to furnish" certain care, including: "Hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility...until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

VA is authorized to reimburse veterans for emergency medical treatment under 38 U.S.C. § 1725 and 38 U.S.C. § 1728.  To be eligible for reimbursement under 38 U.S.C.A. § 1725, the treatment must satisfy all of the following conditions: (1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; (3) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the veteran; (5) The veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; (6) The veteran is financially liable to the non-VA provider of the emergency treatment; (7) The veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; (8) The veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (9) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 , which applies primarily to emergency treatment for a service-connected disability.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

Under 38 U.S.C.A. § 1728, payment or reimbursement is available only where, among other requirements, such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is a participant in a vocational rehabilitation program and (ii) is medically determined to have been in need of care or treatment.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  To establish entitlement to payment or reimbursement of the cost of unauthorized medical service, all of the three criteria under 38 U.S.C.A. § 1728 must be satisfied.  See Malone v. Gober, 10 Vet. App. 539, 542; see also 38 C.F.R. §§ 17.52, 17.53, 17.54.

In the present case, the Veteran did not receive treatment for a service-connected disability or for a non-service-connected disability associated with and held to be aggravating a service-connected disability.  Moreover, the Veteran did not have at the time of treatment a total disability permanent in nature from a service-connected disability, and was not a participant in a vocational rehabilitation program.  Thus, reimbursement pursuant to 38 U.S.C.A. § 1728 is not warranted, and the appellant does not contend as such.  

Under the statutory provision of 38 U.S.C.A. §§ 1725 , the term "emergency treatment" is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the veteran can be transferred safely to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.  

Congress has amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.  

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran served on active duty from June 1971 to June 1975, from September 1975 to September 1977, and from October 1977 to August 1978.  On November 20, 2011, he was admitted to a private hospital following a syncopal episode at home.  He reported feeling light-headed and passing out at his home.  When he awoke, he experienced pain in his left foot, and sought emergency care at a private hospital.  His syncope was attributed to dehydration, and he was provided appropriate care.  Regarding his left foot pain, he was diagnosed with a metatarsal fracture of the second through fourth digits of the left foot, and dislocation of the first metatarsal.  The Board notes that VA has paid the appellant for the Veteran's emergency treatment from November 20 to November 29, 2011.  The remaining issue is whether payment is warranted for treatment from November 29, 2011, to December 12, 2011, the date of his hospital discharge.  

In denying the appellant's claim in October 2012, the VA Medical Center determined that by November 29, 2011, the Veteran's condition had stabilized and he was no longer in need of emergency care.  

With regard to stabilization, VA regulations provide that VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinicians at the VA facility has determined that, based on sound medical judgment, a Veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b).

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergent treatment (that is, beyond the point of stabilization), only if: (1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) and the transfer of the Veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to VA.  38 C.F.R. § 17.1005(c).  

In the present case, the agency of original jurisdiction (AOJ) determined that beginning November 29, 2011, the Veteran had stabilized to the degree that he could have been transferred to a VA facility.  As early as November 22, according to the clinical records, the Veteran's vital signs were stable, and by November 29, he was able to be transferred into the rehabilitation unit of the appellant hospital.  Thus, the AOJ concluded the Veteran had stabilized as of that date, and no longer required emergency care.  

The appellant admits, however, that it was unaware during the Veteran's hospitalization that he was eligible for VA care, and thus no attempts were made by the appellant to inquire about a transfer to the VA Medical Center in Baltimore, Maryland, or any other VA facility.  The Board finds this an insufficient basis to conclude that VA or other federal facilities were unavailable.  VA had a medical center in the same city, and the AOJ concluded that facility was able to accept the Veteran in November 2011.  The appellant has offered no evidence to the contrary.  The appellant hospital's failure to inquire of or discover the Veteran's VA eligibility status does not, in and of itself, establish that VA facilities were unavailable.  Thus, the Board must conclude both that, as of November 29, 2011, VA facilities were available to the Veteran, and he was sufficiently stabilized to allow for transfer to such facilities.  As of that date, the payment or reimbursement of unauthorized medical expenses is thus not warranted.  


ORDER

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred at Sinai Hospital of Baltimore from November 29, 2011 to December 12, 2011 is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


